DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 3-5, 7-8, 14-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication Number WO 2020/157220 (Michan) in view of U.S. Patent Application Publication No. 2020/0133253 (Huang).


Claim 1:
The cited prior art describes a method of detecting and correcting anomalies, comprising: (Michan: “In particular, the aim is to provide an accurate and efficient control system and method for detecting anomalies in measuring and sensory data originating from components used in industrial processes. The system should be able to provide an automated technic to efficiently distil huge amounts of alarm/fault information into a few triggered, important events that are anomalous from typical operation. The system should be able to perform the control and monitoring process in real-time or quasi-real-time. More particularly, it is an object of the invention to provide an intelligent, self-adaptive open-loop/closed-loop control apparatus for the automated optimization and control of the milling line of a roller system that could be used to perform the milling and/or crushing in optimized and automated fashion and that increases the dependability of a mill and at the same time optimizes operation by automatically reacting to anomalies that occur.” Page 5, lines 18-29)
generating historical binary codes from a plurality of historical time series segments, the plurality of historical time series segments each being made up of measurements from respective sensors; (Michan: “in that sensory and/or measuring data of components used in an industrial process are measured by means of measuring devices or sensors and equal sized time frames or time periods are identified within the received data stream of sensory and/or measuring data for time periods where the components used in the industrial process are functioning normally, the sensory and/or measuring data comprising sensory values for a plurality of measuring parameters, in that the sensory values of the plurality of measuring parameters are converted into observable binary processing codes for each of the identified, equal-sized time frames and the binary processing codes are assigned to a data store or data structure holding a sequence of storable Markov chain states, in that a multi-dimensional data structure is generated comprising a definable number of variable hidden Markov model parameter values, wherein the variable model parameters of the multi-dimensional data structure are determined by means of a machine-learning module applied to the sequence of the assigned binary processing codes,” page 6, lines 7-21)
generating a latest binary code from a latest time series segment; (Michan: “measuring/sensory parameters (41 ) and/or process variables (42), converting the parameter values (4) of the plurality of measuring/sensory parameters (41 ) and/or process variables (42) info observable binary processing codes (91 /91 1 ) for each of the identified, equal-sized time frames (3) and assigning the binary processing codes (91 /91 1 )†o a sequence of storable Markov chain states (821 , 822.82x)” claim 1; “in that sensory and/or measuring data of components used in an industrial process are measured by means of measuring devices or sensors and equal sized time frames or time periods are identified within the received data stream of sensory and/or measuring data for time periods where the components used in the industrial process are functioning normally, the sensory and/or measuring data comprising sensory values for a plurality of measuring parameters, in that the sensory values of the plurality of measuring parameters are converted into observable binary processing codes for each of the identified, equal-sized time frames and the binary processing codes are assigned to a data store or data structure holding a sequence of storable Markov chain states, in that a multi-dimensional data structure is generated comprising a definable number of variable hidden Markov model parameter values, wherein the variable model parameters of the multi-dimensional data structure are determined by means of a machine-learning module applied to the sequence of the assigned binary processing codes,” page 6, lines 7-21)
determining that the latest time series segment represents anomalous behavior, based on a comparison of the latest binary code to the historical binary codes; (Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)

Michan does not explicitly describe ranking as described below.  However, Huang teaches the ranking as described below.  
ranking the sensors, based on a comparison of time series data of the sensors in the latest time series segment to respective time series data of the plurality of historical time series, to generate a sensor ranking; and (see the ranking of sensor data in Huang and the comparison of sensor data in Michan; Huang: “The fault ranking can be quantified by the magnitude of each identified fault's individual variance from the user's predefined threshold.” Paragraph 0027; “Also, the TAD algorithm can provide a corresponding feature/variable ranking, which can rank the most contributing feature(s) to the detected anomaly(ies).” Paragraph 0011; “comparing the respective anomaly score to a predefined threshold; for each respective anomaly score having a magnitude greater than the predefined threshold assigning a ranking to each respective anomaly score based on its respective magnitude” claim 5; Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
performing a corrective action responsive to the detected anomaly, prioritized according to the sensor ranking. (see the corrective action in Michan and the ranking in Huang; Michan: “The method for detecting anomalies or early indications of equipment failure (43) in industrial equipment or production plants ( 1) according to one of the 15 claims 1 to 9, characterized in that electronic control and steering signaling is generated based on the detected occurring anomalous time frame (31) of newly measured measuring data and/or process parameters (4), wherein the selection of at least one occurring anomalous time frame (31) triggers the appropriate signaling generation and transition to adjust the operation of the industrial equipment and/or 20 production plants (1) or a component (5) by means of a control/steering devices (14).” Page 23, lines 13-20; Huang: “With reference again to FIG. 1, the anomaly score and variable ranking output is provided to a user, step 125. This output can include identification of a transient fault in the industrial asset; identification of the temporal event that caused the transient fault; and/or the fault propagation through the time series data. The identification of the transient fault can be determined based on a user's predefined threshold. The user can determine the threshold level from parameters such as, but not limited to, the nature (i.e., type) of the industrial asset and a case-specific amount of variation or dispersion in the sensor data values that is acceptable to the user. The fault ranking can be quantified by the magnitude of each identified fault's individual variance from the user's predefined threshold.” Paragraph 0027; “In some embodiments, the anomaly score and variable ranking outputs of TAD algorithm 100 (step 125) can be presented graphically. FIG. 4 illustrates an exemplary graphical output 400 of the temporal anomaly detection algorithm in accordance with embodiments.” Paragraph 0030)
One of ordinary skill in the art would have recognized that applying the known technique of Michan, namely, detecting and measuring anomalies in industrial processes, with the known techniques of Huang, namely, industrial asset temporal anomaly detection, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Michan to compare binary codes of sensor data to detect anomalies with the teachings of Huang to compute anomaly scores for sensor readings would have been recognized by those of ordinary skill in the art as resulting in an improved anomaly detection system (i.e., detecting anomalies by comparing binary codes of sensor data and ranking the results of Michan based on the teachings of ranking sensor data in Huang).

Claim 9:
The cited prior art describes the method of claim 1, wherein the comparison of the latest binary code to the historical binary codes includes determining a Hamming distance between the latest binary code and each of the historical binary codes. (Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11)

Claim 10:
The cited prior art describes the method of claim 1, wherein the corrective action includes an action selected from the group consisting of changing a security setting for an application or hardware component, changing an operational parameter of an application or hardware component, halting an application, restarting an application, halting a hardware component, rebooting a hardware component, changing an environmental condition, and changing a network interface's status. (Michan: “The method for detecting anomalies or early indications of equipment failure (43) in industrial equipment or production plants ( 1) according to one of the 15 claims 1 to 9, characterized in that electronic control and steering signaling is generated based on the detected occurring anomalous time frame (31) of newly measured measuring data and/or process parameters (4), wherein the selection of at least one occurring anomalous time frame (31) triggers the appropriate signaling generation and transition to adjust the operation of the industrial equipment and/or 20 production plants (1) or a component (5) by means of a control/steering devices (14).” Page 23, lines 13-20)

Claim 12:
The cited prior art describes a system for detecting and correcting anomalies, comprising: (Michan: “In particular, the aim is to provide an accurate and efficient control system and method for detecting anomalies in measuring and sensory data originating from components used in industrial processes. The system should be able to provide an automated technic to efficiently distil huge amounts of alarm/fault information into a few triggered, important events that are anomalous from typical operation. The system should be able to perform the control and monitoring process in real-time or quasi-real-time. More particularly, it is an object of the invention to provide an intelligent, self-adaptive open-loop/closed-loop control apparatus for the automated optimization and control of the milling line of a roller system that could be used to perform the milling and/or crushing in optimized and automated fashion and that increases the dependability of a mill and at the same time optimizes operation by automatically reacting to anomalies that occur.” Page 5, lines 18-29)

Michan does not explicitly describe a processor, memory, or ranking as described below.  However, Huang teaches the processor, memory, and ranking as described below.  
a hardware processor; and (Huang: see the processor 312 as illustrated in figure 3; “Control processor 310 can include processor unit 312 and memory unit 314. The control processor can be in direct communication with data store 320, or in indirect communication across electronic communication network 340. Processor unit 312 can execute executable instructions 322, which cause the processor to perform TAD algorithm 100 and MKP algorithm 200 in accordance with embodiments. Memory unit 314 can provide the control processor with local cache memory.” Paragraph 0028)
a memory that stores computer program code, which, when executed by the hardware processor, causes the hardware processor to: (Huang: see the memory 314 as illustrated in figure 3; “Control processor 310 can include processor unit 312 and memory unit 314. The control processor can be in direct communication with data store 320, or in indirect communication across electronic communication network 340. Processor unit 312 can execute executable instructions 322, which cause the processor to perform TAD algorithm 100 and MKP algorithm 200 in accordance with embodiments. Memory unit 314 can provide the control processor with local cache memory.” Paragraph 0028)
generate historical binary codes from a plurality of historical time series segments, the plurality of historical time series segments each being made up of measurements from respective sensors; (Michan: “in that sensory and/or measuring data of components used in an industrial process are measured by means of measuring devices or sensors and equal sized time frames or time periods are identified within the received data stream of sensory and/or measuring data for time periods where the components used in the industrial process are functioning normally, the sensory and/or measuring data comprising sensory values for a plurality of measuring parameters, in that the sensory values of the plurality of measuring parameters are converted into observable binary processing codes for each of the identified, equal-sized time frames and the binary processing codes are assigned to a data store or data structure holding a sequence of storable Markov chain states, in that a multi-dimensional data structure is generated comprising a definable number of variable hidden Markov model parameter values, wherein the variable model parameters of the multi-dimensional data structure are determined by means of a machine-learning module applied to the sequence of the assigned binary processing codes,” page 6, lines 7-21)
generate a latest binary code from a latest time series segment; (Michan: “measuring/sensory parameters (41 ) and/or process variables (42), converting the parameter values (4) of the plurality of measuring/sensory parameters (41 ) and/or process variables (42) info observable binary processing codes (91 /91 1 ) for each of the identified, equal-sized time frames (3) and assigning the binary processing codes (91 /91 1 )†o a sequence of storable Markov chain states (821 , 822.82x)” claim 1; “in that sensory and/or measuring data of components used in an industrial process are measured by means of measuring devices or sensors and equal sized time frames or time periods are identified within the received data stream of sensory and/or measuring data for time periods where the components used in the industrial process are functioning normally, the sensory and/or measuring data comprising sensory values for a plurality of measuring parameters, in that the sensory values of the plurality of measuring parameters are converted into observable binary processing codes for each of the identified, equal-sized time frames and the binary processing codes are assigned to a data store or data structure holding a sequence of storable Markov chain states, in that a multi-dimensional data structure is generated comprising a definable number of variable hidden Markov model parameter values, wherein the variable model parameters of the multi-dimensional data structure are determined by means of a machine-learning module applied to the sequence of the assigned binary processing codes,” page 6, lines 7-21)
determine that the latest time series segment represents anomalous behavior, based on a comparison of the latest binary code to the historical binary codes; (Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
rank the sensors, based on a comparison of time series data of the sensors in the latest time series segment to respective time series data of the plurality of historical time series, to generate a sensor ranking; and (see the ranking of sensor data in Huang and the comparison of sensor data in Michan; Huang: “The fault ranking can be quantified by the magnitude of each identified fault's individual variance from the user's predefined threshold.” Paragraph 0027; “Also, the TAD algorithm can provide a corresponding feature/variable ranking, which can rank the most contributing feature(s) to the detected anomaly(ies).” Paragraph 0011; “comparing the respective anomaly score to a predefined threshold; for each respective anomaly score having a magnitude greater than the predefined threshold assigning a ranking to each respective anomaly score based on its respective magnitude” claim 5; Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
perform a corrective action responsive to the detected anomaly, prioritized according to the sensor ranking. (see the corrective action in Michan and the ranking in Huang; Michan: “The method for detecting anomalies or early indications of equipment failure (43) in industrial equipment or production plants ( 1) according to one of the 15 claims 1 to 9, characterized in that electronic control and steering signaling is generated based on the detected occurring anomalous time frame (31) of newly measured measuring data and/or process parameters (4), wherein the selection of at least one occurring anomalous time frame (31) triggers the appropriate signaling generation and transition to adjust the operation of the industrial equipment and/or 20 production plants (1) or a component (5) by means of a control/steering devices (14).” Page 23, lines 13-20; Huang: “With reference again to FIG. 1, the anomaly score and variable ranking output is provided to a user, step 125. This output can include identification of a transient fault in the industrial asset; identification of the temporal event that caused the transient fault; and/or the fault propagation through the time series data. The identification of the transient fault can be determined based on a user's predefined threshold. The user can determine the threshold level from parameters such as, but not limited to, the nature (i.e., type) of the industrial asset and a case-specific amount of variation or dispersion in the sensor data values that is acceptable to the user. The fault ranking can be quantified by the magnitude of each identified fault's individual variance from the user's predefined threshold.” Paragraph 0027; “In some embodiments, the anomaly score and variable ranking outputs of TAD algorithm 100 (step 125) can be presented graphically. FIG. 4 illustrates an exemplary graphical output 400 of the temporal anomaly detection algorithm in accordance with embodiments.” Paragraph 0030)
Michan and Huang are combinable for the same rationale as set forth above with respect to claim 1.

Claim 20:
The cited prior art describes the system of claim 12, wherein the corrective action includes an action selected from the group consisting of changing a security setting for an application or hardware component, changing an operational parameter of an application or hardware component, halting an application, restarting an application, halting a hardware component, rebooting a hardware component, changing an environmental condition, and changing a network interface's status. (Michan: “The method for detecting anomalies or early indications of equipment failure (43) in industrial equipment or production plants ( 1) according to one of the 15 claims 1 to 9, characterized in that electronic control and steering signaling is generated based on the detected occurring anomalous time frame (31) of newly measured measuring data and/or process parameters (4), wherein the selection of at least one occurring anomalous time frame (31) triggers the appropriate signaling generation and transition to adjust the operation of the industrial equipment and/or 20 production plants (1) or a component (5) by means of a control/steering devices (14).” Page 23, lines 13-20)


Claims 2, 6, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication Number WO 2020/157220 (Michan) in view of U.S. Patent Application Publication No. 2020/0133253 (Huang) and further in view of U.S. Patent Application Publication No. 2019/0188584 (Rao) (cited by Applicant).


Claim 2:
Michan and Huang do not explicitly describe buckets as described below.  However, Rao teaches the buckets as described below.  
The cited prior art describes the method of claim 1, wherein determining that the latest time series segment represents anomalous behavior includes: 
grouping the historical time series segments in buckets; and (Rao: “Based on the comparison, the method 100 (step 120) determines whether a pair of inputs is highly correlated and, if so, the two inputs will create a new or join an existing highly-correlated input group. Within such a highly correlated input group, each joined inputs of a pair show high correlations to other joined inputs. For example, if the maximum correlation coefficient value for a first pair of inputs reached a value greater than the correlation threshold (e.g., r=0.9), step 120 may determine that pair is highly correlated and group the pair.” Paragraph 0077)
determining exemplars of the buckets, (Rao: “For instance, if input pair X1 and X3 are found to be highly correlated (e.g. coefficient >0.9), and input pair X3 and X7 are also found to be highly correlated, then, X1 and X7 are most likely also highly correlated according to principles of linear algebra. Therefore, all three inputs (X1, X3, X7) are put into a high correlation group and only one will later be selected during the feature selection step (step 125 to follow). According to linear system theory, highly correlated inputs contain redundant information for a linear prediction model and may cause ill-conditioning problems if all join the modeling as inputs. Therefore, step 120 ranks the highly correlated groups and places the ranked highly correlated groups into an input correlation list. In example embodiments, the method 100 (step 120) may apply an automated input group ranking algorithm to generate the ranked input correlation list of the highly correlated input groups. In this way, method 100 (step 120) identifies a ranked list of highly correlated inputs and later (step 125 to follow) allows only one representative input from each group to be selected for building a failure model that can predict one or more process failures in the subject process.” Paragraph 0078)
wherein the comparison of the latest binary code to the historical binary codes includes comparing the latest binary code to binary codes of the exemplars. (see the comparison in Michan and the selection of one for comparison in Rao; Rao: “Therefore, all three inputs (X1, X3, X7) are put into a high correlation group and only one will later be selected during the feature selection step (step 125 to follow).” Paragraph 0078; Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
One of ordinary skill in the art would have recognized that applying the known technique of Michan, namely, detecting and measuring anomalies in industrial processes, and the known techniques of Huang, namely, industrial asset temporal anomaly detection, with the known techniques of Rao, namely, using models to predict plant asset failure, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Michan to compare binary codes of sensor data to detect anomalies and the teachings of Huang to compute anomaly scores for sensor readings with the teachings of Rao to group data together for failure prediction analysis would have been recognized by those of ordinary skill in the art as resulting in an improved anomaly detection system (i.e., detecting anomalies by comparing binary codes of sensor data, grouping data, and ranking the results of Michan based on the teachings of ranking sensor data in Huang and the teachings of grouping data in Rao).

Claim 6:
Michan and Huang do not explicitly describe exemplars as described below.  However, Rao teaches the exemplars as described below.  
The cited prior art describes the method of claim 2, wherein ranking the sensors comprises determining a difference between sensor values of the latest time series segment and sensor values of each of the exemplars. (see the comparison in Michan and the selection of one for comparison in Rao; Rao: “Therefore, all three inputs (X1, X3, X7) are put into a high correlation group and only one will later be selected during the feature selection step (step 125 to follow).” Paragraph 0078; Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
Michan, Huang, and Rao are combinable for the same rationale as set forth above with respect to claim 2.

Claim 11:
The cited prior art describes a method of detecting and correcting anomalies, comprising: (Michan: “In particular, the aim is to provide an accurate and efficient control system and method for detecting anomalies in measuring and sensory data originating from components used in industrial processes. The system should be able to provide an automated technic to efficiently distil huge amounts of alarm/fault information into a few triggered, important events that are anomalous from typical operation. The system should be able to perform the control and monitoring process in real-time or quasi-real-time. More particularly, it is an object of the invention to provide an intelligent, self-adaptive open-loop/closed-loop control apparatus for the automated optimization and control of the milling line of a roller system that could be used to perform the milling and/or crushing in optimized and automated fashion and that increases the dependability of a mill and at the same time optimizes operation by automatically reacting to anomalies that occur.” Page 5, lines 18-29)
generating historical binary codes from a plurality of historical time series segments, the plurality of historical time series segments each being made up of measurements from respective sensors; (Michan: “in that sensory and/or measuring data of components used in an industrial process are measured by means of measuring devices or sensors and equal sized time frames or time periods are identified within the received data stream of sensory and/or measuring data for time periods where the components used in the industrial process are functioning normally, the sensory and/or measuring data comprising sensory values for a plurality of measuring parameters, in that the sensory values of the plurality of measuring parameters are converted into observable binary processing codes for each of the identified, equal-sized time frames and the binary processing codes are assigned to a data store or data structure holding a sequence of storable Markov chain states, in that a multi-dimensional data structure is generated comprising a definable number of variable hidden Markov model parameter values, wherein the variable model parameters of the multi-dimensional data structure are determined by means of a machine-learning module applied to the sequence of the assigned binary processing codes,” page 6, lines 7-21)
generating a latest binary code from a latest time series segment; (Michan: “measuring/sensory parameters (41 ) and/or process variables (42), converting the parameter values (4) of the plurality of measuring/sensory parameters (41 ) and/or process variables (42) info observable binary processing codes (91 /91 1 ) for each of the identified, equal-sized time frames (3) and assigning the binary processing codes (91 /91 1 )†o a sequence of storable Markov chain states (821 , 822.82x)” claim 1; “in that sensory and/or measuring data of components used in an industrial process are measured by means of measuring devices or sensors and equal sized time frames or time periods are identified within the received data stream of sensory and/or measuring data for time periods where the components used in the industrial process are functioning normally, the sensory and/or measuring data comprising sensory values for a plurality of measuring parameters, in that the sensory values of the plurality of measuring parameters are converted into observable binary processing codes for each of the identified, equal-sized time frames and the binary processing codes are assigned to a data store or data structure holding a sequence of storable Markov chain states, in that a multi-dimensional data structure is generated comprising a definable number of variable hidden Markov model parameter values, wherein the variable model parameters of the multi-dimensional data structure are determined by means of a machine-learning module applied to the sequence of the assigned binary processing codes,” page 6, lines 7-21)
determining that the latest time series segment represents anomalous behavior, based on a comparison of the latest binary code to the historical binary codes, including:  (Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)

Michan does not explicitly describe ranking as described below.  However, Huang teaches the ranking as described below.  
grouping the historical time series segments in buckets according to prefixes of the historical binary codes; and (Rao: “Based on the comparison, the method 100 (step 120) determines whether a pair of inputs is highly correlated and, if so, the two inputs will create a new or join an existing highly-correlated input group. Within such a highly correlated input group, each joined inputs of a pair show high correlations to other joined inputs. For example, if the maximum correlation coefficient value for a first pair of inputs reached a value greater than the correlation threshold (e.g., r=0.9), step 120 may determine that pair is highly correlated and group the pair.” Paragraph 0077)
determining exemplars of the buckets, (Rao: “For instance, if input pair X1 and X3 are found to be highly correlated (e.g. coefficient >0.9), and input pair X3 and X7 are also found to be highly correlated, then, X1 and X7 are most likely also highly correlated according to principles of linear algebra. Therefore, all three inputs (X1, X3, X7) are put into a high correlation group and only one will later be selected during the feature selection step (step 125 to follow). According to linear system theory, highly correlated inputs contain redundant information for a linear prediction model and may cause ill-conditioning problems if all join the modeling as inputs. Therefore, step 120 ranks the highly correlated groups and places the ranked highly correlated groups into an input correlation list. In example embodiments, the method 100 (step 120) may apply an automated input group ranking algorithm to generate the ranked input correlation list of the highly correlated input groups. In this way, method 100 (step 120) identifies a ranked list of highly correlated inputs and later (step 125 to follow) allows only one representative input from each group to be selected for building a failure model that can predict one or more process failures in the subject process.” Paragraph 0078)
wherein the comparison of the latest binary code to the historical binary codes includes comparing the latest binary code to binary codes of the exemplars; (see the comparison in Michan and the selection of one for comparison in Rao; Rao: “Therefore, all three inputs (X1, X3, X7) are put into a high correlation group and only one will later be selected during the feature selection step (step 125 to follow).” Paragraph 0078; Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
ranking the sensors, based on a comparison of measured values of the sensors in the latest time series segment to respective time series data of the plurality of historical time series, (see the ranking of sensor data in Huang and the comparison of sensor data in Michan; Huang: “The fault ranking can be quantified by the magnitude of each identified fault's individual variance from the user's predefined threshold.” Paragraph 0027; “Also, the TAD algorithm can provide a corresponding feature/variable ranking, which can rank the most contributing feature(s) to the detected anomaly(ies).” Paragraph 0011; “comparing the respective anomaly score to a predefined threshold; for each respective anomaly score having a magnitude greater than the predefined threshold assigning a ranking to each respective anomaly score based on its respective magnitude” claim 5; Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
comparing the latest time series segment to each of the exemplars, to generate a sensor ranking; and (see the comparison in Michan and the selection of one for comparison in Rao; Rao: “Therefore, all three inputs (X1, X3, X7) are put into a high correlation group and only one will later be selected during the feature selection step (step 125 to follow).” Paragraph 0078; Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
performing a corrective action responsive to the detected anomaly, prioritized according to the sensor ranking. (see the corrective action in Michan and the ranking in Huang; Michan: “The method for detecting anomalies or early indications of equipment failure (43) in industrial equipment or production plants ( 1) according to one of the 15 claims 1 to 9, characterized in that electronic control and steering signaling is generated based on the detected occurring anomalous time frame (31) of newly measured measuring data and/or process parameters (4), wherein the selection of at least one occurring anomalous time frame (31) triggers the appropriate signaling generation and transition to adjust the operation of the industrial equipment and/or 20 production plants (1) or a component (5) by means of a control/steering devices (14).” Page 23, lines 13-20; Huang: “With reference again to FIG. 1, the anomaly score and variable ranking output is provided to a user, step 125. This output can include identification of a transient fault in the industrial asset; identification of the temporal event that caused the transient fault; and/or the fault propagation through the time series data. The identification of the transient fault can be determined based on a user's predefined threshold. The user can determine the threshold level from parameters such as, but not limited to, the nature (i.e., type) of the industrial asset and a case-specific amount of variation or dispersion in the sensor data values that is acceptable to the user. The fault ranking can be quantified by the magnitude of each identified fault's individual variance from the user's predefined threshold.” Paragraph 0027; “In some embodiments, the anomaly score and variable ranking outputs of TAD algorithm 100 (step 125) can be presented graphically. FIG. 4 illustrates an exemplary graphical output 400 of the temporal anomaly detection algorithm in accordance with embodiments.” Paragraph 0030)
Michan, Huang, and Rao are combinable for the same rationale as set forth above with respect to claim 2.

Claim 13:
Michan and Huang do not explicitly describe buckets as described below.  However, Rao teaches the buckets as described below.  
The cited prior art describes the system of claim 12, wherein the computer program code further causes the hardware processor to: 
group the historical time series segments in buckets; and (Rao: “Based on the comparison, the method 100 (step 120) determines whether a pair of inputs is highly correlated and, if so, the two inputs will create a new or join an existing highly-correlated input group. Within such a highly correlated input group, each joined inputs of a pair show high correlations to other joined inputs. For example, if the maximum correlation coefficient value for a first pair of inputs reached a value greater than the correlation threshold (e.g., r=0.9), step 120 may determine that pair is highly correlated and group the pair.” Paragraph 0077)
determine exemplars of the buckets, (Rao: “For instance, if input pair X1 and X3 are found to be highly correlated (e.g. coefficient >0.9), and input pair X3 and X7 are also found to be highly correlated, then, X1 and X7 are most likely also highly correlated according to principles of linear algebra. Therefore, all three inputs (X1, X3, X7) are put into a high correlation group and only one will later be selected during the feature selection step (step 125 to follow). According to linear system theory, highly correlated inputs contain redundant information for a linear prediction model and may cause ill-conditioning problems if all join the modeling as inputs. Therefore, step 120 ranks the highly correlated groups and places the ranked highly correlated groups into an input correlation list. In example embodiments, the method 100 (step 120) may apply an automated input group ranking algorithm to generate the ranked input correlation list of the highly correlated input groups. In this way, method 100 (step 120) identifies a ranked list of highly correlated inputs and later (step 125 to follow) allows only one representative input from each group to be selected for building a failure model that can predict one or more process failures in the subject process.” Paragraph 0078)
wherein the comparison of the latest binary code to the historical binary codes includes comparing the latest binary code to binary codes of the exemplars. (see the comparison in Michan and the selection of one for comparison in Rao; Rao: “Therefore, all three inputs (X1, X3, X7) are put into a high correlation group and only one will later be selected during the feature selection step (step 125 to follow).” Paragraph 0078; Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
Michan, Huang, and Rao are combinable for the same rationale as set forth above with respect to claim 2.

Claim 17:
Michan and Huang do not explicitly describe exemplars as described below.  However, Rao teaches the exemplars as described below.  
The cited prior art describes the system of claim 13, wherein the computer program code further causes the hardware processor to determine a difference between sensor values of the latest time series segment and sensor values of each of the exemplars. (see the comparison in Michan and the selection of one for comparison in Rao; Rao: “Therefore, all three inputs (X1, X3, X7) are put into a high correlation group and only one will later be selected during the feature selection step (step 125 to follow).” Paragraph 0078; Michan: “values, a logarithmic result value of the probability state value of a newly measured sensory and/or measuring data is generated and compared to the stored probability state values based on said logarithmic threshold value of the anomaly score. Further there are different methods for providing binary vector distances of the effective correlation, as e.g. based on a classical hamming distance (where n= 1, classical hamming distance) for a window over n rows. For vectors a and b, the distance is equal to the number of ones in a and b over windows of n rows divided by the length of a. Another method is based on Jaccard distance. J(A,B)=l-1 AnB I I AuB 1- In an embodiment variant, the distances can be periodically generated, and an algorithm is IO able to detect an anomaly if the effective correlations by the example methods described above were abnormal.” Page 7, lines 1-11; “The present invention allows to determine unknown failures based on comparing a normal operation profile (e.g., all sensors indicting values in a normal range) with reported differences in a current state of the operation. Sensors can be associated with various measurable elements of a piece of machinery such as vibration, temperature, pressure, and environmental changes, etc. In some cases, determining unknown failures relates to discovering a failure that is about to happen (e.g., early detection).” Page 9, lines 13-19)
Michan, Huang, and Rao are combinable for the same rationale as set forth above with respect to claim 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2016/0210556 describes detecting an anomaly condition by comparing has values of time series of data.
U.S. Patent Application Publication No. 2014/0195184 describes detecting an anomaly and presenting a countermeasure to the anomaly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/            Primary Examiner, Art Unit 2116